       Case 8-18-74445-las             Doc 40   Filed 10/12/18    Entered 10/12/18 09:34:23


                                                                                                     Serge F. Petroff
                                                                                                   Steven Amshen*
                                                                                                 Christopher Villanti
                                                                                                      James Tierney
                                                                                                     David R. Smith
                                                                                                     Andrea Bonilla
                                                                                                        Jill Schaefer
                                                                                      (*admitted in New York & New Jersey)


October 12, 2018

Hon. Louis A. Scarcella
United States Bankruptcy Court
Eastern District of New York
Alfonse M. D'Amato Federal Courthouse
290 Federal Plaza
Central Islip, New York 11722

                                                 Case Name: Maria Virgen Garcia
                                                 Case No.:  8-18-74445-las
                                                 Re:        Loss Mitigation Status Report

Dear Honorable Scarcella,

       This office represents the Debtor, Maria Virgen Garcia, in the instant Loss Mitigation
proceeding. Please allow this letter to serve as a Loss Mitigation status report for the status
conference, currently scheduled for October 17, 2018.

        On or about September 10, 2018, the Debtor was offered trial mortgage modification with
the first trial payment in the amount of $3,040.47 due on October 1, 2018. The offer has been
accepted by the Debtor and the first trial payment has been made.

        Should you have any questions, please feel free to contact the undersigned.

                                                                 Sincerely,

                                                                 /s/ Steven Amshen
                                                                 Steven Amshen, Esq.




 Brooklyn Office                                                                     Long Island Office
 1795 Coney Island Avenue, 3rd Floor                                          401 Franklin Avenue, Suite 212
 Brooklyn, New York 11230                                                      Garden City, New York 11530
 Tel:     718.336.4200                                                               Tel:      516.200.8999
 Fax:     718.336.4242                                                               Fax:      888.502.7302
